Citation Nr: 1133783	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO. 09-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from August 1954 to July 1956, April 1964 to May 1965, and January 1968 to June 1969.   He had additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In December 2009 the Veteran raised the issue of service connection for a back disorder.  In July 2010, he raised the issue of an increased rating for his service-connected bilateral hearing loss and separately raised a claim for service connection for PTSD.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Additionally, in December 2009 the Veteran discussed a sinus disorder and subsequently submitted evidence regarding a sinus disorder; however, the record does not indicate whether he is claiming service connection for such a disorder.  The RO/AMC should contact him and clarify whether he is making such a claim.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.


FINDING OF FACT

The Veteran's prostate cancer has not been related to his period of service, to include to any claimed exposure to herbicides.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in April 2006.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was provided the requisite notice by way of the April 2006 letter.  Nevertheless, because service connection is being denied, and no effective date or rating percentage will be assigned, the Board finds that there can be no possibility of any prejudice to the Veteran under the holding in Dingess. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available relevant service, VA and private medical treatment records have been obtained.  Although a VA examination was not provided in the present claim, the claim turns on whether the currently diagnosed prostate cancer should be presumed to have developed due to in-service herbicide exposure; no VA examination would be necessary for such a claim on a presumptive basis.  Similarly, although the Veteran recently submitted VA Form 21-4142s in regards to various medical providers, some of which he identified as possibly relating to the current claim and others relating to his other ongoing claims, as his claim turns on a question of exposure to Agent Orange, such records are not relevant to the current claim. 

The Board does not find that such herbicide exposure occurred, thus a VA examination and any other unassociated medical evidence is not necessary in the present case, as the Veteran does not contend, and the record does not indicate, that his prostate cancer developed in service or has continued since service.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d).

As such, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that such was manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Furthermore, effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ)  in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2011).

Prostate cancer is among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e), including Note 2. 66 Fed. Reg. 23, 166-23,169 (May 8, 2001). 

VA has received from the Department of Defense a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  Agent Orange was used along the DMZ in Korea from April 1968 to June 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003. 

The estimated number of exposed personnel is 12,056.  If a Veteran served in Korea with one of the listed units between April 1968 and July 1969, exposure must be verified by the service department.  Id.  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable. 

The Federal Circuit determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran essentially contends that he was exposed to herbicides, specifically Agent Orange, while serving in Korea during the Vietnam War Era, and that such exposure caused his currently claimed prostate cancer.  During the October 2010 hearing, he reported that as a pilot he would fly close to the DMZ and low to the ground; he was exposed to herbicides in the air that worked its way into his plane's oxygen supply.  He also reported landing his plane once on one of those missions, on February 22, 1969. 

The Veteran has contended, as indicated in his December 2008 notice of disagreement, that he would breathe in fumes from Agent Orange evaporating from the trees and underbrush he flew over at low levels, in support of training exercises being conducted by Army units assigned close to the DMZ.  He reported that some of his flights placed him about 150 feet above the sprayed trees for approximately thirty minutes per mission, and that at that altitude he was breathing ambient air that was contaminated with evaporating Agent Orange fumes.  He further claimed potential exposure from any residual contamination on or inside the planes after landing from such missions to the DMZ.

Service personnel records indicate that the Veteran was assigned to the 127th Tactical Fighter Squadron during his tour of duty in Korea from July 9, 1968, to June 18, 1969. 

The Veteran's service treatment records do not show any complaints of or treatment for prostate cancer.  Indeed, the records do not indicate that he was diagnosed with prostate cancer for several decades following his active service.  A July 21, 2003, private medical record, from Dr. R.K.O., noted that he had a history of borderline prostate-specific antigen (PSA).  Dr. R.K.O. also noted that the Veteran had a strong family history of prostate cancer, which had been diagnosed in at least two brothers, and that he had reported having been told in the past that he had a prostate nodule.  Dr. R.K.O. found him to have benign prostatic hypertrophy, borderline PSA, and a family history of prostate cancer. 

An August 8, 2006, letter from Dr. R.K.O. notes that the Veteran underwent biopsies of the prostate on July 26, 2006, one of which was positive for adenocarcinoma.

An October 11, 2006, private medical record, from Dr. R.C.J. notes that the Veteran received a prostate bracytherapy application to treat his prostate cancer.

A January 2, 2009, private medical record by Dr. V.L.J., notes that the Veteran had a past medical history that included prostate cancer, status post radiation therapy. 

In a letter dated August 21, 2009, Dr. R.C.J. summarized that the Veteran was originally diagnosed with prostate carcinoma in July 2006, underwent a prostate implant on October 11, 2006, and that his recent PSA level appeared stable, with no obvious evidence of disease recurrence.  Based on the Veteran's reports of Agent Orange exposure, Dr. R.C.J. noted that Agent Orange had been associated with the development of prostate cancer and individuals exposed to Agent Orange had shown an increased risk to the development of prostate cancer.  Dr. R.C.J. noted that the Veteran's history of exposure may have increased and certainly may have led to the development of prostate cancer and accompanying treatment and side effects from treatment.

The Veteran has also submitted other private medical records indicating that he had other disorders consistent with those caused by Agent Orange.  For example, a letter from Dr. J.S.A., dated November 10, 2009, noted that the Veteran had axonal neuropathy consistent with that caused by Agent Orange.

The Board finds that the Veteran cannot be presumed to have been exposed to Agent Orange in service and finds that he was not exposed to Agent Orange.  The Veteran has argued, that all Veterans that served in South Korea from 1968 to 1969 should be given the same consideration as those who served in Vietnam in regards to Agent Orange exposure.  However, unlike in Vietnam, the historical record indicates that only a very specific area of Korea was treated with Agent Orange and only over a specific time period.  Specifically, along the DMZ from April 1968 to June 1969, on a strip of land 151 miles long and up to 350 yards wide from the fence north of the "civilian control line," though records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C; see also VBA "Fact Sheet" distributed in September 2003. 

Furthermore, per M21-1IMR, Part IV, Subpart ii, the Veteran was not a unit determined by the Department of Defense to have operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied for presumed exposure.  See also 38 C.F.R. § 3.307(a)(6)(iv) (2011); 76 Fed. Reg. 4245-46 (Jan. 25, 2011).

Although the Veteran has claimed that he flew planes over areas by the DMZ where Agent Orange was used, the record does not indicate that he ever landed in those areas.  Indeed, although he did report having to land his plane once, even then he reported that it was might have been 50 miles south of the DMZ, which is much farther south than the area previously identified as having been sprayed or to have been effected by spraying.  The record further indicates that he was stationed at the Kunsan Air Base in Korea, several miles south of the DMZ.

Additionally, VA has generally indicated that an actual physical presence of setting foot on land is necessary for the presumption of exposure to apply.  Cf. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S.Ct. 1002, 1193, 173 L.Ed 2d 315 (2009) (The Federal Circuit found that drawing a line between service on land, where herbicides were used, and service at sea, where they were not, is prima facie reasonable and that the line drawn by the agency does not cut off all rights of sea-going Veterans to relief based on claims of herbicide exposure, in that even service members who are not entitled to the presumption of exposure are nonetheless entitled to show that they were actually exposed to herbicides per 38 C.F.R. § 3.309(e)).  Given the evidence of record, the Board thus finds that herbicide exposure cannot be presumed in regards to the Veteran's claim, and that the record does not indicate that such exposure occurred.

The record also indicates that the Veteran's prostate cancer resolved over the course of the appeal.  As noted by Dr. R.C.J. in the August 21, 2009 letter, the Veteran has been previously diagnosed with prostate cancer, but following treatment there is no evidence of a current recurrence.  However, the Board is cognizant of the holding in McClain v. Nicholson, such that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There is no evidence of a diagnosis in service, and there is no evidence of a nexus between the currently diagnosed prostate cancer and the Veteran's period of active service.  Although the Veteran has provided some statements from medical providers to indicate that his claimed disorder is associated with Agent Orange exposure, such medical opinions were based on the Veteran's reports of Agent Orange exposure.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the United States Court of Appeals for Veterans Claims (Court) reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  While a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  Those records also indicate that the Veteran's disorder would be consistent with Agent Orange exposure, not that it was caused by such exposure. 

The Board also notes that the Veteran has submitted various medical articles about prostate cancer.  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, there is no competent medical opinion of record etiologically relating the appellant's current prostate cancer to his service.  As such, service connection on a direct basis is not warranted. 

Presumptive service connection based upon exposure to herbicides pursuant to 38 C.F.R. § 3.309(e) is also not warranted.  Since there is no indication that the Veteran had served in Vietnam or was part of a unit identified by the Department of Defense to have served in areas along the DMZ in Korea, exposure to herbicides in the Veteran's case cannot be presumed.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  There is no other evidence of record that would demonstrate exposure to herbicides during the Veteran's period of service in Korea.  Therefore, service connection under 38 C.F.R. § 3.309(e) is not justified. 

The Board recognizes the Veteran's contentions that he has prostate cancer as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe the onset and continuity of his symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of prostate cancer) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with prostate cancer for several years, and no competent medical evidence linking the prostate cancer to the Veteran's active service (notwithstanding the opinion based on the unconfirmed assertion of exposure to herbicides)) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that his prostate cancer is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the medical evidence against the claim, for the Board to conclude that the Veteran's prostate cancer was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.





ORDER

Service connection for prostate cancer, to include as due to herbicide exposure, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


